ILANA DIAMOND ROVNER, Circuit Judge,
dissenting.
The decision in this case turns on Baptist’s failure to inform the defendants that his lack of clothing and the temperature in his cell combined to subject him to extreme cold. It is true that Baptist did not inform the defendants of the temperature problem. But it was the defendants who ordered the removal of all or most of Baptist’s clothing before placing him in the “strip cell” during the winter months. And a reasonable jury could have inferred that the defendants should have known that forcing Baptist to remain in the cell without any clothing or blankets to combat the cold temperatures could expose him to temperatures so extreme as to violate his right to protection from extreme cold. See Farmer v. Brennan, 511 U.S. 825, 842, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (noting that “a factfinder may conclude that a prison official knew of a substantial risk from the very fact that the risk was obvious”); Proffitt v. Ridgway, 279 F.3d 503, 506 (7th Cir.2002).
We have previously noted that the fact-intensive inquiry into whether “the severity of the cold, in combination with the length of time which the inmate had to endure it, was sufficient to violate the Eighth Amendment” is very often inappropriate for summary judgment. Dixon v. Godinez, 114 F.3d 640, 643 (7th Cir.1997). Because I believe that the defendants could have inferred that without any clothing Baptist would be subject to extreme cold, I would remand the case to the district court to determine whether the conditions in Baptist’s “strip cell” violated the Eighth Amendment. See id. (noting that a prisoner exposed to cold temperatures without “alternative means of keeping warm” could state a claim under the Eighth Amendment). I respectfully dissent.